     Case 5:18-cr-00026 Document 951 Filed 08/23/21 Page 1 of 1 PageID #: 4114




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


UNITED STATES OF AMERICA,


v.                                            CRIMINAL ACTION NO. 5:18-cr-00026-02

MARK T. RADCLIFFE,


                                             ORDER

               Pending is Defendant Mark T. Radcliffe’s Motion to Continue [Doc. 950]. The

Court GRANTS the motion. The motion hearing, previously scheduled for August 27, 2021, is

CONTINUED to September 10, 2021, at 11:30 a.m.

               The Clerk is directed to send a copy of this Order to the Defendant and his counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTERED:        August 23, 2021
